Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the method of independent claim 21 comprising inter alia generating a first image of a body cavity from the first optical assembly and a second image of the body cavity from the second optical assembly; simultaneously displaying the first image and the second image on a first screen and a second screen, respectively; adjusting the first optical assembly to generate and display a magnified portion of the first image on the first screen; and automatically eliminating the display of the second image on the second screen- wherein eliminating the display of the second image is enabled by powering off, darkening, or blackening the second screen.
The prior art of record further does not teach or otherwise render obvious the method of independent claim 40 comprising inter alia a method of using an endoscope that includes a first optical assembly with a first optical axis, a second optical assembly with a second optical axis transverse to the first optical axis: generating a first image using the first optical assembly; generating a second image using the second optical assembly; simultaneously displaying the first image and the second image; adjusting the first optical assembly to generate and display a magnified portion of the first image; and automatically eliminating the display of the second image.
The prior art of record does not teach or otherwise render obvious the method of independent claim 41 comprising inter alia generating a first image of a body cavity from the first optical assembly and a second image of the body cavity from the second optical assembly; simultaneously displaying the first image and the second image on a first screen and a second screen, respectively; adjusting the first optical assembly to generate and display a magnified portion of the first image on the first screen; and automatically eliminating the display of the second image on the second screen; wherein the first optical assembly is a front-pointing optical assembly, and the second optical assembly is a side-pointing optical assembly.
Obara et al. teaches a method of using an endoscope system that includes a first optical assembly (11b,15b), a second optical assembly (11c,15c), and at least one illuminator associated with each of the first optical assembly (12b) and the second optical assembly (12c), the method comprising: generating a first image of a body cavity from the first optical assembly (16B) and a second image of the body cavity from the second optical assembly (16C); simultaneously displaying the first image and the second image on a first screen and a second screen, respectively (FIG. 6). However, Obara et al. does not teach adjusting the first optical assembly to generate and display a magnified portion of the first image and automatically eliminating the display of the second image on the second screen.  Therefore Obara et al. does not meet all of the limitations of the current claim.
Kase et al. teaches a method of using an endoscope system, the method comprising: adjusting an optical assembly to generate and display a magnified portion of a first portion of an image; and automatically eliminating the display of a second portion of the image on the second screen (FIG. 8).  However, Kase et al. does not teach eliminating the display of the second image is enabled by powering off, darkening, or blackening the second screen.  Kase et al. further does not teach a first optical assembly with a first optical axis, a second optical assembly with a second optical axis transverse to the first optical axis.  Finally Kase et al. does not teach the first optical assembly is a front-pointing optical assembly, and the second optical assembly is a side-pointing optical assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795